Citation Nr: 0310782	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

In March 2000, he claimed service connection for several 
disorders including gastroesophageal reflux disease.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
June 2000 decision by the Columbia, South Carolina, Regional 
Office (RO) that denied each of the claims.

Before filing the instant claim, the veteran appealed from 
the denial of two other claims including one for service 
connection for a left ankle disorder.  However, in a February 
2000 statement, he withdrew that appeal.  In September 2001, 
the veteran testified at a videoconference hearing convened 
by the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case, and his representative argued there that the 
instant appeal included the issue of service connection for a 
left ankle disorder.  As noted, the veteran withdrew the 
appeal of that issue in February 2000, and it is not now 
before the Board.


FINDINGS OF FACT

1.  The veteran has been treated for various gastric 
complaints including nausea, pain, flatulence, and 
constipation.  He has also been treated for gastroesophageal 
reflux disease, but esophagogastroduodenoscopy and a nuclear 
gastric emptying scan show that he does not have it.

2.  The veteran has gastroesophagitis that is so mild that it 
is detectable only microscopically, and not endoscopically, 
but doctors have not identified it as the cause of his 
various gastric complaints nor have they related it to his 
military service.




CONCLUSION OF LAW

The veteran did not incur microscopic gastroesophagitis or 
gastroesophageal reflux disease in military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records were destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
NPRC searched sick reports of the veteran's unit for the 
periods April 8 through May 30, 1943, and July 1 through 
September 30, 1944, but sick reports for the interim were 
missing.  One report listing the veteran was found, but it 
only showed that he went that day on sick call, does not show 
the nature of the complaint, and shows that he returned to 
duty that same day.

In an April 1981 letter, James Shecut, MD, advised the 
veteran that, when he moved to Charleston in 1969, he stored 
his records in the basement of his office and it was flooded 
several times.  Thus, he had no records of his treatment of 
the veteran.

In a May 1982 letter, W.O. Whetsell, MD, advised the RO that 
the veteran had been a patient of Dr. Shecut until 1962, that 
he saw the veteran for a year thereafter, and that the 
diagnosis was abdominal discomfort due to gastroenteritis, 
but he had no records remaining of the treatment he provided.  
Dr. Whetsell said he referred the veteran to the VA medical 
center for further treatment.

A May 1964 VA discharge summary noted the veteran's admission 
two weeks earlier with complaints of abdominal pain and gas, 
symptoms he said he had had for twenty years that worsened 
during the preceding year.  There was mild nausea, but no 
vomiting.  A complete workup, including an upper 
gastrointestinal series, was entirely negative.  Examiners 
noted that symptoms seemed to be aggravated by problems the 
veteran had at home, and the diagnosis was 
psychophysiological gastrointestinal tract reaction.

In April 1977 VA treatment records, the veteran gave a more-
than-20-year history of gastric pain and constipation.  
Currently, he complained of nervousness, chest pain, back 
pain, headaches, abdominal pain, and gas.  Gall bladder films 
were negative, and the initial impression was gastritis, but 
a subsequent upper gastrointestinal series was negative as 
well.  The veteran returned to the clinic several times 
during succeeding months with the same complaints but, after 
the gastrointestinal workup, examiners did not render a 
diagnosis.  In November 1977, they noted functional overlay.

Over the years, the veteran continued to complain of 
nervousness, nausea, epigastric pain, constipation, and 
flatulence, but periodic workups, variously including X rays, 
upper and lower gastrointestinal series, cholecystography, 
colonoscopy, computed tomography, and sonography, were always 
negative.  Diagnoses variously assigned included anxiety, 
cholecystic disease, dyspepsia, rule out colon disease, or 
chronic epigastric pain, and symptoms were treated with 
Gaviscon, simethicone, Maalox, Prilosec, Mylanta, Zantac, 
Reglan, and tranquilizers.

February 1992 flexible sigmoidoscopy showed no abnormality.  
A March 1992 record by the VA gastroenterology clinic noted 
the veteran's history and complaints, and posited that their 
cause was gastroesophageal reflux disease, but also noted 
that no diagnostic procedure had confirmed that diagnosis.  

Gastroesophageal reflux disease was the preoperative 
diagnosis at April 1992 esophagogastroduodenoscopy, but the 
study was essentially normal.  The postoperative diagnoses 
were rule out helicobacter pylori infection, which was ruled 
out by blood tests, and rule out microscopic esophagitis.  
Biopsy of tissue showed acute and chronic inflammation of the 
antrum and acute inflammation of stratified squamous mucosa 
of the distal esophagus.  Thus, gastroesophageal reflux 
disease was not confirmed by endoscopy.

An October 1992 record by the VA gastroenterology clinic 
reflected a diagnosis of gastroesophageal reflux disease, but 
stated the diagnosis was uncertain because the earlier 
esophagogastroduodenoscopy was normal.  Later in October, a 
nuclear gastric emptying scan was also normal and, 
incidentally, showed no evidence of gastroesophageal reflux 
disease.

A January 1993 record by the VA gastroenterology clinic 
suggested the possibility of gastroparesis, a condition not 
uncommon among patients such as the veteran who have 
diabetes, but examiners also noted that the veteran's gastric 
complaints preceded his diabetes by many years.

An April 1993 record by the VA gastroenterology clinic 
reviewed the evidence, and noted that the earlier gastric 
emptying scan was normal, that helicobacter pylori had not 
been found, that upper and lower gastrointestinal series were 
negative, that esophagogastroduodenoscopy only showed mild 
gastroesophagitis, and that flexible sigmoidoscopy to 32 cm 
was negative.  January 1994 computerized tomography of the 
abdomen showed only a fatty liver and a renal cyst.  A March 
1994 record by the VA gastroenterology clinic noted the 
"massive workup" with no positive findings.

A hydrogen breath test was thought to be positive, so lactose 
intolerance was diagnosed, and the veteran was told to avoid 
dairy products.  He did so, but a January 1997 record by the 
VA gastroenterology clinic noted that his gastric complaints 
persisted.  Specifically, he complained of chronic 
constipation, and said he used laxatives two or 3 times per 
week.  He also complained of water brash symptoms for which 
he took Prilosec and simethicone.  The examiner thought the 
veteran may have an "irritable bowel-type syndrome or 
non[]ulcer dyspepsia."

A February 1998 VA colonoscopy was normal.

A May 1999 record by the VA gastroenterology clinic reflected 
a diagnosis of gastroesophageal reflux disease thought to be 
due, in part, to gastroparesis, but the examiner also noted 
lactose intolerance.

In an August 2000 letter, a physician from a VA primary care 
clinic reported that the veteran had been treated for 
gastroesophageal reflux disease.  He said he "presents with 
documents from his military service that states he had 
stomach problems and was treated several times for the same 
condition in service."  Unfortunately, the veteran has not 
presented any such "documents from his military service" to 
the RO or the Board, so the documents the doctor claims to 
have seen remain a mystery.  The doctor said that he was not 
able to say whether the veteran's inservice stomach problems 
were due to gastroesophageal reflux disease.

At a September 2001 Board videoconference hearing, the 
veteran testified that his stomach problems began about a 
month after he entered active duty.  He had some cold cuts 
one Sunday afternoon, vomited that night, and had stomach 
problems ever since.  He said he sought treatment on that 
occasion, and on several other occasions in service, and was 
given pills or liquid medication, none of which he could now 
identify, but was never hospitalized in service.  He said he 
had been treated since 1946 for gastroesophageal reflux 
disease, but private doctors he saw until 1962 no longer had 
records of that treatment.  He had been treated by VA since 
1962, and was hospitalized for stomach problems in 1964.

The Board sought the veteran's 1962-1977 VA treatment 
records, and received only those from the 1964 VA 
hospitalization.

Analysis

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

In this case, service connection for a stomach disorder was 
denied by RO decisions dated in July 1981, January 1994, and 
August 1999.  In addition, the June 2000 RO decision denied 
service connection for gastroesophageal reflux disease.  
These RO decisions notified the veteran of the basis for the 
denial of service connection, and Statements of the Case, 
issued in August 1999 (in connection with an earlier appeal) 
and September 2000, explained the applicable law.  A March 
2001 RO letter and a June 2002 Board letter notified the 
veteran of the provisions of VCAA, and solicited from him, 
and offered VA assistance in obtaining, evidence in support 
of his claim, but he did not respond to either letter.  The 
relevant evidence of record includes Sick Reports and morning 
reports from the veteran's unit, letters from the two doctors 
who treated the veteran from 1946 to 1963, the veteran's VA 
treatment records and examination reports, statements from 
the veteran, and a transcript of his testimony at a Board 
hearing convened in September 2001.

There is no information, from the veteran or otherwise in the 
file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the appellant 
of additional evidence she should obtain and evidence VA 
would obtain, and any failure to provide such a pro forma 
notice could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA, and turns now to an 
analysis of the merits of the claim.

Service connection is granted for disability resulting from 
injury or disease incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  On the other hand, the requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the appellant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

The Board is hindered here, but only minimally so, by the 
loss, through no fault of the veteran, of his service medical 
records.  In such a case, VA has a heightened duty to advise 
the veteran of alternative forms of evidence that he may 
submit.  Smith v. Brown, 10 Vet. App. 44, 48 (1998), citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) and Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  Alternative forms of 
evidence include, but are not limited to:  VA military files, 
statements from service medical personnel, statements from 
service comrades, military or civilian police reports, 
reports of physical examinations conducted by employers or 
insurers, postservice treatment or pharmacy records, or 
letters written or photographs taken while the veteran was in 
service.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part III, 
 4.25(c).

The only records available from the veteran's military 
service are the morning reports and sick reports of his unit, 
and those do not show that he was treated for gastric 
complaints.  It is his outpatient treatment records that are 
missing, but he testified that he was never admitted to a 
hospital in service, so there are no hospital clinical 
records, either.  Even if he had been admitted to a hospital 
in service, the location of those clinical records is not 
known as the NPRC only has Army clinical records dating from 
1960.  Accordingly, the veteran's outpatient treatment 
records are lost, and there were never any inpatient records, 
but these facts are not critical in this case.

The RO did not advise the veteran with regard to alternative 
forms of evidence, but his representative did in an April 
1982 letter and, as the representative noted, the most 
helpful records would have been those showing treatment soon 
after service.  The evidence of record shows, however, that 
the veteran was treated by Dr. Shecut from 1946 to 1962, and 
that doctor's records were destroyed.  He was treated for a 
year thereafter by Dr. Whetsell, but that doctor's records 
are unavailable as well.  Thus, postservice treatment records 
begin with the 1964 VA hospitalization, and the rule for 
continuity from Savage and 38 C.F.R. § 3.303(b) is 
unavailing, but these facts are not critical in this case, 
either.
When a veteran's service medical records are lost through no 
fault of his own, VA has heightened duties to provide an 
explanation of reasons and bases for findings and conclusions 
and to consider the rule from 38 U.S.C.A. § 5107(b) on 
benefit of the doubt.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board must analyze the credibility and probative 
value of the evidence, account for the evidence which is 
found to be persuasive or nonpersuasive, and provide the 
reasons for the rejection of any material evidence favorable 
to the veteran.  Id.  In addition, it is the Board's 
responsibility, in all cases, to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).

The Board has endeavored to meet these responsibilities here.  
In doing so, the Board has presumed the credibility of the 
veteran's statements.  With one exception, the Board has not 
rejected any evidence favorable to his claim or found it to 
be nonpersuasive.

The single item of evidence to which no weight is attached is 
the August 2000 letter from a physician at a VA primary care 
clinic.  He said that the veteran had been treated for 
gastroesophageal reflux disease, and that he presented 
"documents from his military service" indicating that he 
had been "treated several times for the same condition in 
service."  First, there are no such records from the 
veteran's military service, and the Board will not speculate 
on the nature of the documents the VA physician did or did 
not see.  Second, the doctor said he was not able to say 
whether the veteran's inservice stomach problems were due to 
gastroesophageal reflux disease, and that statement is 
entirely inconsistent with his statement that the veteran had 
been "treated several times for the same condition in 
service."  The only part of the doctor's statement that 
makes sense is the part indicating that the veteran had been 
treated for gastroesophageal reflux disease.

The veteran has complained often of nausea, gastric pain, 
flatulence, and constipation.  However, the reason the Board 
is unconcerned about the lack of service medical records and 
postservice treatment records is that, if the veteran had 
gastroesophageal reflux disease in service, he does not have 
it now.  He may have been "treated for it" in the past, and 
he may be "treated for it" currently, but that does not 
mean, as noted in the March and October 1992 VA records, that 
he has it.  In fact, he has been treated for symptoms of the 
disorder even though clinical evidence, to-wit:  
esophagogastroduodenoscopy and a nuclear gastric emptying 
scan, show that he does not have gastroesophageal reflux 
disease.  Service connection is not warranted in the absence 
of evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

The Board does not mean to denigrate the veteran's complaints 
of nausea, gastric pain, flatulence, and constipation, but 
subjective complaints of pain, without a diagnosed or 
underlying malady or condition, does not constitute a 
disability for purposes of VA compensation.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  In this case, the 
veteran has had numerous extensive workups by the VA 
gastroenterology clinic, and none of them have revealed 
pathology.  At most, there is medical evidence of 
gastroesophagitis that is so mild it is detectable only by 
microscope, and not by endoscope, but there is no medical 
evidence that that gastroesophagitis is the cause of the 
veteran's nausea, gastric pain, flatulence, and constipation, 
or that that gastroesophagitis is related to his military 
service.

In sum, medical evidence of record affirmatively shows that 
the veteran does not have gastroesophageal reflux disease, 
and fails to link his current gastrointestinal complaints to 
microscopic gastroesophagitis or to link either to his 
military service.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue is given to the claimant.  
38 U.S.C.A. § 5107(b); Ashley v. Brown, 6 Vet. App. 52 
(1993).  The Board has carefully considered the rule, but is 
unable to find that the weight of the evidence in favor of 
the claim is anywhere near that that is against the claim.  
Instead, the great weight of evidence is against the claim, 
the positive and negative evidence is not in approximate 
balance, and the rule is inapplicable.




ORDER

Service connection is denied for gastroesophageal reflux 
disease and microscopic gastroesophagitis.




_____________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

